DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  
The energy delivery structure of claim 1, 
The heater of claim 7,
The coolant delivery structure of claim 8, 
The coolant circuit of claim 9, 
The interengageable features of claims 18 and 20, 
The instrument cord and instrument channel of claim 22.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 20 line 34: "pace" should read --place--.  
Appropriate correction is required.

Claim Objections
Claims 1, 9, 14-21 objected to because of the following informalities:  
Claim 9, line 2: “structure comprising” should read --structure comprises--, 
Claim 14, line 10: “the flexible shaft” should read --the elongate shaft--,
Claims 15-18 & 20-21, line 2: “the shaft” should read --the elongate shaft--,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear how the limitations (e.g., the structure) of claim 1 are incorporated into this claim's limitations. The claim recites "a control mechanism according to claim 1" but no other structure from claim 1 is claimed except for the actuator so it is unclear what additional features of claim 1 are positively claimed. For examination purposes, the actuator of claim 14 is the same actuator of claim 1 and comprises the same features as claimed in claim 1.
Regarding claims 15 & 16, the claims inherit the deficiencies of claim 14. For examination purposes, “the shape memory effect material” of claims 15 & 16 is the same as stated in claim 1. 
Claim 17 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, it is unclear how the limitations (e.g., the structure) of claim 14 are incorporated into this claim's limitations. The claim recites "an electrosurgical instrument according to claim 14" but no other structure from claim 14 is claimed so it is unclear what features of the electrosurgical instrument of claim 14 are positively claimed. For examination purposes, the electrosurgical instrument of claim 22 is the same electrosurgical instrument of claim 14 and comprises the same features.
Claims 2-22 are also rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye (U.S. Pat. No. 4790624), herein referred to as “Van Hoye” in view of Esashi et al. (U.S. Pub. No. 2005/0006009), herein referred to as “Esashi”.
Regarding claim 1, Van Hoye discloses a control mechanism (actuator 52, Figs. 9 & 10) for rotating an instrument tip located at the distal end of an instrument channel in a surgical scoping device (Abstract: apparatus for spatially orienting a remote flexible member such as the tip; Col. 1, lines 8-9: devices for rotating the movable end of an elongated member), the control mechanism comprising: 
an actuator (helical spring 58) formed from a shape memory effect material (Col. 12, lines 21-22: a helical spring 58 fabricated of an SME (shape memory effect) alloy); and 
an energy delivery structure (strip heater 59) connected to the actuator to deliver energy to cause a change in temperature of the shape memory effect material (Col. 13, lines 8-10: articulating the borescope tip 54 towards the strip heater 59, when the latter is electrically energized; wherein energizing the heater (and therefore the spring) and causing articulation of the tip describes the energy causing a change in temperature), 
wherein the actuator is configured to exhibit a torque between a proximal end and a distal end thereof in response to the shape memory effect material reaching a threshold temperature (Col. 12, lines 22-27: spring 58 has been trained to give it at least a one-way, high temperature memory shape in which the pitch of the spring is substantially large, thereby resulting in an elongated open spring when the spring is heated above the transition temperature of the SME alloy; Col. 13, lines 27-30: the actuation apparatus of 51 (via spring 58) is given the capability of being rotated around its longitudinal axis to any position in a circle; where this describes an articulation force capable of exhibiting a torque between a proximal and distal end where the deflection can occur in any direction in a circle enabling it to be “rotational”) but fails to explicitly disclose that the actuator is configured to exhibit a torque between a proximal end and a distal end. 
However, Esashi discloses a control mechanism (torsionally rotating mechanism B, Figs. 1 & 2) for rotating an instrument tip (flexing mechanism A) located at the distal end of an instrument channel in a surgical scoping device (see Fig. 1 where sections A & B are within outer tube 4; [0013]: a slender (small diameter) tube), wherein the actuator is configured to exhibit a torque between a proximal end and a distal end thereof in response to the shape memory effect material reaching a threshold temperature ([0127]: the SMA coil actuator 12 if heated with electric current passed therethrough will be deformed, i.e., shrink or torsionally rotate in order to restore its own natural memory shape and will be capable of rotating with precision the active end portion as indicated by the arrow in FIGS. 1 to 3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the direction of motion of the actuator of Van Hoye to the torsional rotation (torqueing) motion of Esashi for the purpose of enabling the device to have improved rotational torque transmission (as opposed to manual rotation at the proximal end) and to expand the capability of movement, i.e., torsionally rotating of the device (Esashi: [0009], [0013]). Additionally, this is a simple substitution of one known shape memory actuator for another to yield the predictable result of changing the direction/type of motion. 
Regarding claim 2, Van Hoye discloses wherein the shape memory effect material comprises a helical structure (Van Hoye: see Figs. 1-3 where the shape memory effect alloy is a spring 40 and a spring is a helix; Col. 4, lines 64-68: FIG. 1 is a perspective view of a helical spring fabricated from SME alloy wire and comprising one element common to several different embodiments of the borescope articulation apparatus actuators according to the present invention). 
Regarding claim 3, Van Hoye discloses wherein the shape memory effect material is configured to unwind upon the temperature of the shape memory effect material reaching the threshold temperature (Van Hoye: see Figs. 1-3 which show the spring unwinding from its compressed state (at room temp) to its “set/memory” state where it is at or above a temperature AF; Col. 8, lines 18-21: In Fig 3, spring 40 has been heated to a temperature equal to or above AF. At this temperature, the spring has completely recovered its memory position, i.e., the relatively elongated, large-pitch position).
Regarding claim 5, Van Hoye discloses a power source connected to the energy delivery structure (Van Hoye: Abstract: An electrical resistance wire heater in contact with the spring and energized by an electrical power source controlled by an observer). 
Regarding claim 6, Van Hoye discloses wherein the energy delivery structure comprises a conductive element (electrical current 101, Fig. 13) for running an electrical current through the actuator (Col. 14, lines 26-32: FIG. 13 illustrates an alternate means of heating a selected longitudinal zone of a helical SME alloy actuator spring of the type shown in FIGS. 5, 9 and 11 and described above. The heating method shown in FIG. 13 employs electrical current flowing directly through portions of the SME alloy wire of which the helical actuator spring is fabricated).
Regarding claim 7, Van Hoye discloses wherein the energy delivery structure comprises a heater thermally connected to the actuator (Col. 12, lines 54-56: The tube 65 keeps inner half 60 of heater strip 59 in snug thermal contact with the adjacent concave, longitudinal region of the spring 58; where the energy delivery structure and heater are the same structure).
Regarding claim 11, Van Hoye discloses wherein the shape memory effect material is a shape memory alloy (Abstract: an elongated helical spring fabricated from an SME alloy such as NI--TI).
Regarding claim 12, Van Hoye discloses wherein the shape memory effect material is nitinol (Abstract: an elongated helical spring fabricated from an SME alloy such as NI—TI; Col. 4, lines 15-20: The novel actuators according to the present invention employ rods, springs and other structural forms fabricated from a special class of alloys known in the art as Shape Memory Effect ("SME") alloys. Nickel-titanium ("NITINOL") alloys).
Regarding claim 13, Van Hoye discloses wherein the shape memory effect material exhibits a two-way memory effect (Van Hoye: Col. 12, lines 29-34: Preferably, spring 58 has been imprinted with a second, low temperature memory shape in which the spring is fully compressed. Alternatively, to this two-way memory training, spring 58 can be biased to a quiescent compressed state by auxiliary spring means) to provide bi-directional control of rotation (where in the combination of Van Hoye and Esashi, using Van Hoye’s two-way memory effect spring in Esashi’s rotable distal end would result in a bi-directional control of rotation).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi as applied to claim 1 above, and further in view of Imran (U.S. Pat. No. 5389072), herein referred to as “Imran”.
Regarding claim 4, Van Hoye in view of Esashi fails to disclose wherein the shape memory effect material comprises a pair of cooperating helical structures.
However, Imran discloses a control mechanism for rotating an instrument tip located at the distal end of an instrument channel in a surgical scoping device (Col. 2, lines 33-35: mechanism for manipulating a tool which is adapted to be mounted on the distal extremity of a flexible elongate device is comprised of a housing; lines 46-48: this movement is a rectilinear movement which can be converted to rotational movement), wherein the shape memory effect material comprises a pair of cooperating helical structures (Col. 3, lines 26-27: The helical coil springs 31 and 32 are formed of a shape memory material). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the helical structure of Van Hoye in view of Esashi to the cooperating helical structures of Imran for the purpose of one helical structure causing movement in one direction and for the other helical structure to cause movement in the opposite direction (Imran: Col. 8, lines 47-50: current to be supplied through the conductor 51 to the Nitinol spring 31 to cause the same to expand with the electrical energy supplied to the same to move the tool actuator member 46 forward; lines 56-59: energy to be supplied through the conductor 52 to the Nitinol spring 32 to cause it to expand and to cause the tool actuator member 46 to be moved to the rear or in reverse). 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi as applied to claim 1 above, and further in view of Christian et al. (U.S. Pub. No. 2012/0123326), herein referred to as “Christian”.
Regarding claim 8, Van Hoye discusses cooling of the actuator (Col. 13, lines 11-14: When the strip heater 59 is de-energized and allowed to cool, the borescope tip 54 returns to it normal, undeflected position in longitudinal alignment with actuator 52) and Esashi, does too ([0088]: heated with an electric current passed therethrough and cooled with the current cut off) but Van Hoye in view of Esashi fail to disclose a coolant delivery structure arranged to extract thermal energy from the actuator.
However, Christian discloses a coolant delivery structure ([0132]: a cooling mechanism, such as a Peltier cooler (thermo-electric element) for thermo-electric cooling) arranged to extract thermal energy from the actuator ([0132]: the thermo-electric element is disposed in or near the distal end portion of the ablation catheter and is configured, relative to the RF power delivery circuit (e.g., series, parallel), for endothermic operation so as to draw heat away (i.e., thermal sink) for the site and/or device and thus delay the increase in the temperature of the SMA-based actuator to its transition temperature). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the coolant mechanism of Van Hoye in view of Esashi to the cooling mechanism of Christian for the purpose of delaying the increase in the temperature of the SMA-based actuator to its transition temperature (Christian: [0132]). 
Regarding claim 9, Van Hoye in view of Esashi and Christian disclose wherein the coolant delivery structure comprises a coolant circuit (Christian: [0132]: a cooling mechanism, such as a Peltier cooler (thermo-electric element) for thermo-electric cooling; where the coolant delivery structure and the coolant circuit are the same structure) in thermal communication with the actuator ([0132]: the thermo-electric element is disposed in or near the distal end portion of the ablation catheter and is configured, relative to the RF power delivery circuit (e.g., series, parallel), for endothermic operation so as to draw heat away (i.e., thermal sink) for the site and/or device and thus delay the increase in the temperature of the SMA-based actuator to its transition temperature).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi and Christian as applied to claim 8 above, and further in view of Lawrence et al. (U.S. Pub. 2007/0239138), herein referred to as “Lawrence”. 
Regarding claim 10, Van Hoye in view of Esashi fail to disclose wherein the coolant delivery structure is selectively operable while Christian discusses that the thermo-electric element is disposed in or near the distal end portion of the ablation catheter and is configured, relative to the RF power delivery circuit (e.g., series, parallel) in [0132], such that activating the RF power delivery circuit activates the entire circuit but fails to explicitly disclose wherein the coolant delivery structure is selectively operable.
However, Lawrence discloses an SMA actuator ([0065]: SMA layer) with a coolant delivery structure arranged to extract thermal energy from the actuator ([0065]: the exterior surface of the SMA layer may be at least partially interfaced with a closed circuit irrigation system configured to provide a chilled bias temperature state to the SMA layer) and wherein the coolant delivery structure is selectively operable ([0065]: a cold bias irrigation system may be achieved through a slow infusion of room temperature or chilled sterile saline; where the slow infusion is a selectively operable step). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the cooling system of Van Hoye in view of Esashi and Christian to the selectively operable cooling system of Lawrence for the purpose of enabling the actuator to move under command of the operator, extending (upon heating) or contracting (upon cooling) (Lawrence: [0095]). 

Claims 14 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi as applied to claim 1 above, and further in view of Hancock et al. (U.S. Pub. No. 2018/0333202), herein referred to as “Hancock”. 
Regarding claim 14, Van Hoye in view of Esashi discloses wherein the proximal end of the actuator is attached to the shaft and the distal end of the actuator is attached to the instrument tip (Van Hoye: Abstract: a shape memory efffect SME alloy actuating element coupled to the tip and cable) but fails to disclose an electrosurgical instrument for applying radiofrequency (RF) electromagnetic (EM) energy and/or or microwave EM energy to biological tissue, the instrument comprising: 
a coaxial cable for conveying the RF EM energy and/or or the microwave EM energy; 
an instrument tip connected at a distal end of the coaxial cable to receive the RF EM energy or the microwave EM energy and deliver it into biological tissue at a treatment site; 
an elongate shaft defining a lumen for conveying the coaxial cable, wherein the instrument tip protrudes from a distal end of the flexible shaft.
However, Hancock discloses an electrosurgical instrument for applying radiofrequency (RF) electromagnetic (EM) energy and/or or microwave EM energy to biological tissue (Abstract: Electrical instrument for applying radiofrequency and/or microwave frequency energy to tissue, Fig. 3A), the instrument comprising: 
a coaxial cable (coaxial feed cable 39) for conveying the RF EM energy and/or or the microwave EM energy (Abstract: the coaxial feed cable for conveying radiofrequency and/or microwave frequency energy); 
an instrument tip (instrument tip 37) connected at a distal end of the coaxial cable ([0176]: the coaxial feed cable 39 is fixed to the instrument tip 37) to receive the RF EM energy or the microwave EM energy and deliver it into biological tissue at a treatment site ([0175]: instrument tip 37 will comprise first and second conductive elements for delivering radiofrequency energy and/or microwave frequency energy into biological tissue in contact with the instrument tip 37); 
an elongate shaft (tubular housing 41) defining a lumen for conveying the coaxial cable (lumen not shown/given a reference number but see Fig. 3A where coaxial cable 39 is disposed within tubular housing 41), wherein the instrument tip protrudes from a distal end of the flexible shaft (see Fig. 3A where instrument tip 37 protrudes from the distal end of tubular housing 41)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Van Hoye in view of Esashi to the electrosurgical instrument of Hancock for the purpose of delivering radiofrequency and/or microwave frequency energy to biological tissue with a device usable in conjunction with an endoscope to cut or ablate a small portion of tissue (in the gastrointestinal (GI) tract) (Hancock: [0002], [0005]). 
Regarding claim 22, Van Hoye in view of Esashi fail to disclose an electrosurgical system comprising: a generator for generating radiofrequency (RF) electromagnetic (EM) energy or microwave EM energy; 
an electrosurgical instrument according to claim 14 connected to the generator; and 
a surgical scoping device having a manoeuvrable instrument cord with an instrument channel extending therethrough, 
wherein the electrosurgical instrument is dimensioned to pass through the instrument channel.
However, Hancock discloses an electrosurgical system comprising: a generator for generating radiofrequency (RF) electromagnetic (EM) energy or microwave EM energy ([0021]: the instrument tip is at a distal end of the electrosurgical instrument and the radiofrequency energy and/or microwave frequency energy is input into the electrosurgical instrument, e.g. by an electrosurgical generator, at an opposite proximal end of the electrosurgical instrument); 
an electrosurgical instrument connected to the generator (electrosurgical instrument 35, [0021]: the instrument tip is at a distal end of the electrosurgical instrument and the radiofrequency energy and/or microwave frequency energy is input into the electrosurgical instrument, e.g. by an electrosurgical generator, at an opposite proximal end of the electrosurgical instrument); and 
a surgical scoping device having a manoeuvrable instrument cord with an instrument channel extending therethrough ([0025]: an instrument channel of an endoscope; the electrosurgical instrument can be passed through the instrument channel from the proximal end to the distal end thereof when the endoscope; where this describes a scoping device having a maneuverable instrument cord (the endoscope body) with an instrument channel), 
wherein the electrosurgical instrument is dimensioned to pass through the instrument channel ([0025]: The electrosurgical instrument may be configured for passing through an instrument channel of an endoscope).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Van Hoye in view of Esashi for the electrosurgical system of Hancock for the purpose of enabling the system to be used in the gastrointestinal tract of a person (Hancock: [0025]).

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi and Hancock as applied to claim 14 above, and further in view of Esch et al. (EP 2662044), herein referred to as “Esch”. 
Regarding claim 15, Van Hoye in view of Esashi and Hancock fail to disclose wherein the shape memory effect material forms a sleeve around a distal portion of the shaft.  
However, Esch discloses wherein the shape memory effect material forms a sleeve around a distal portion of the shaft ([0316]: resistive element 140 is made of nitinol having a shape memory property that returns the resistive element 140 to its pre-shaped expanded coil form upon heating; see Figs. 12A-C (specifically Fig. 12C) where resistive element 140 forms a sleeve around tubes 143 and 142 and where tube 143 is a distal portion). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the location of the helical structure of Van Hoye in view of Esashi and Hancock to the external location of Esch for the purpose of the resistive heating coil generating heat internally, within the winds of the coil, and transferring that heat radially outwardly from the central longitudinal axis of the coil/catheter (Esch: [0260]).
Regarding claim 16, Van Hoye in view of Esashi and Hancock fail to disclose wherein the shape memory effect material comprises a helical structure wound around an outer surface of the shaft.
However, Esch discloses wherein the shape memory effect material comprises a helical structure wound around an outer surface of the shaft ([0316]: resistive element 140 is made of nitinol having a shape memory property that returns the resistive element 140 to its pre-shaped expanded coil form upon heating; see Figs. 12A-C where resistive element 140 is a helical structure and is wrapped on the outer surface of tubes 143 and 142). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the location of the helical structure of Van Hoye in view of Esashi and Hancock to the external location of Esch for the purpose of the resistive heating coil generating heat internally, within the winds of the coil, and transferring that heat radially outwardly from the central longitudinal axis of the coil/catheter (Esch: [0260]). 

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoye in view of Esashi and Hancock as applied to claim 14 above, and further in view of Shee et al. (U.S. Pub. No. 2012/0172905), herein referred to as “Shee”. 
Regarding claim 17, Van Hoye in view of Esashi and Hancock fail to disclose engagement features at the connection between the shaft and proximal end of the actuator configured to resist relative rotation between the shaft and actuator.
However, Shee discloses engagement features (welds 192) at the connection between the shaft (wire rope 170) and proximal end of the actuator (wire coil 176; [0044]: wire coil 176 may be constructed from Nitinol; see proximal most weld 192 in Fig. 2A) configured to resist relative rotation between the shaft and actuator (see Fig. 2A; [0044]: the welds are located at the distal and proximal ends of the wire coil 176 which allows the overall length of the coil to remain constant… the coil of wire 176 is free to move laterally between the locations of welds 192; where this weld allows section(s) of the coil around the welds to move but the coil cannot move/resists movement at the weld points and the modification is only to include the welds and their respective ability to join the coil to the shaft and prevent movement of the coil at the attachment/weld point). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the connection of the actuator and shaft/tip of Van Hoye in view of Esashi and Hancock to the proximal and distal welds of Shee for the purpose of the welds at distal and proximal ends of the wire coil (176) allowing the overall length of the coil to remain constant (Shee: [0044]).
Regarding claim 18, Van Hoye in view of Esashi, Hancock and Shee discloses wherein the engagement features comprise cooperating interengageable elements (Shee: welds 192) on the shaft (wire rope 170) and actuator (wire coil 176; [0044]: wire coil 176 may be constructed from Nitinol; see Fig. 2A) ([0044]: the welds are located at the distal and proximal ends of the wire coil 176 which allows the overall length of the coil to remain constant… the coil of wire 176 is free to move laterally between the locations of welds 192; where this weld allows section(s) of the coil around the welds to move but the coil cannot move/resists movement at the weld points, a weld on a textured surface creates cooperating interengageable elements that join the two features (i.e., prevent movement therebetween), and the modification is only to include the welds and their respective ability to join the coil to the shaft and prevent movement of the coil at the attachment/weld point). 
Regarding claim 19 Van Hoye in view of Esashi, Hancock and Shee discloses engagement features (Shee: welds 192) at the connection between the instrument tip (ball weld 190 on the distalmost end) and distal end of the actuator (wire coil 176; [0044]: wire coil 176 may be constructed from Nitinol; see Fig. 2A with weld 192 on ball weld 190) configured to resist relative rotation between the instrument tip and actuator ([0044]: the welds are located at the distal and proximal ends of the wire coil 176 which allows the overall length of the coil to remain constant… the coil of wire 176 is free to move laterally between the locations of welds 192; where this weld allows section(s) of the coil around the welds to move but the coil cannot move/resists movement at the weld points and the modification is only to include the welds and their respective ability to join the coil to the shaft and prevent movement of the coil at the attachment/weld point).
Regarding claim 20, Van Hoye in view of Esashi, Hancock and Shee discloses wherein the engagement features comprise cooperating interengageable elements (Shee: welds 192) on the shaft (wire rope 170) and actuator (wire coil 176; [0044]: wire coil 176 may be constructed from Nitinol; see Fig. 2A) ( [0044]: the welds are located at the distal and proximal ends of the wire coil 176 which allows the overall length of the coil to remain constant… the coil of wire 176 is free to move laterally between the locations of welds 192; where this weld allows section(s) of the coil around the welds to move but the coil cannot move/resists movement at the weld points, a weld on a textured surface creates cooperating interengageable elements that join the two features (i.e., prevent movement therebetween), and the modification is only to include the welds and their respective ability to join the coil to the shaft and prevent movement of the coil at the attachment/weld point).
Regarding claim 21, Van Hoye in view of Esashi, Hancock and Shee discloses wherein the proximal end of the actuator (Shee: wire coil 176; [0044]: wire coil 176 may be constructed from Nitinol) is attached to the shaft by a weld ([0044]: the welds are located at the distal and proximal ends of the wire coil 176 which allows the overall length of the coil to remain constant… the coil of wire 176 is free to move laterally between the locations of welds 192).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794